Citation Nr: 0609294	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  02-16 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for recurrent right 
ankle sprains.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from July 1974 until September 
1974, February 1976 until April 1976 and from December 1977 
until November 1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

The competent evidence demonstrates limited motion and 
impaired functionality of the right ankle but indicates that 
none of the impairment is attributable to the veteran's 
service-connected recurrent right ankle sprains.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
recurrent right ankle sprains have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of February 2004 and March 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant, as well as a 
statement of the case (SOC) and supplemental statements of 
the case (SSOC).  The letters informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Moreover, 
while the veteran changed addresses during the pendency of 
the appeal, the latest, March 2004 letter was addressed to 
the updated address.  The SOC, under the heading "Pertinent 
Laws; Regulations; Ratings Schedule Provisions," set forth 
the relevant diagnostic code (DC) for the right ankle 
disability at issue (38 C.F.R. § 4.71a, DC 5271), and 
included a description of the rating formula for all possible 
schedular ratings under that diagnostic code, from 10 percent 
to 20 percent.  The AOJ letters, rating decision and the SOC 
thus informed the appellant of what was needed not only to 
achieve a 10 percent schedular rating, but also to obtain all 
schedular ratings above the noncompensable rating that the RO 
had assigned.  Therefore, the Board finds that the appellant 
has been informed of what was necessary to achieve a higher 
(compensable) rating for his service-connected disability at 
issue.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the December 2005 
Supplemental Statement of the Case included such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 



Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

At the outset, it is noted that the Board has reviewed all of 
the evidence in the veteran's claims file, with an emphasis 
on the medical evidence for the rating period on appeal.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.  

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation for recurrent right 
ankle sprains pursuant to Diagnostic Code 5271.  Under that 
Diagnostic Code, a 10 percent rating is warranted where the 
evidence demonstrates moderate limitation of ankle motion.  

In the present case, VA examination in January 2002 revealed 
complaints of right ankle pain, worse in the morning, for 
which the veteran took Tylenol.  Objectively, the examination 
revealed right-sided foot drop.  There was no active 
extension of the right ankle.  There was normal alignment of 
the right ankle and active range of motion was to 0 degrees 
in all planes.  Passive range of motion was indicates as 
follows: extension to -5 degrees; flexion to 20 degrees; 
inversion to 10 degrees, and eversion to 5 degrees.  All 
motions were without pain.  The veteran did complain of 
tenderness over the dorsum of the ankle as well as on the 
medial side.  X-rays showed no evidence of degenerative 
changes.  The diagnosis was history of injury to the right 
ankle while in the military with residual medial ligament 
calcification with local tenderness.  

Upon subsequent VA examination in August 2005, footdrop of 
the right ankle was again noted.  No active extension of the 
right ankle was possible.  Active flexion was 3+/5.  Passive 
range of motion was indicates as follows: extension to -5 
degrees; flexion to 25 degrees; inversion to 15 degrees, and 
eversion to 5 degrees.  Right ankle power was 3+/5.  Mild 
arthritis of the right ankle was indicated by x-ray studies.

Based on the VA examinations, as described above, there is 
some limitation of right ankle motion and functionality.  
Indeed, the August 2005 VA examination further indicated that 
the veteran wore a right ankle brace.  Additionally, VA 
outpatient treatment reports dated in 2003 also reflect 
complaints of right ankle pain.  However, despite these 
findings, a compensable evaluation for the veteran's service-
connected right ankle disability is not justified here, for 
the reasons explained below.

The VA examiner in January 2002 noted that the veteran had a 
right leg problem that pre-existed service, which was 
distinct from his service-connected recurrent right ankle 
sprains.  In support of this, the Board notes that the 
veteran's military records contain Medical Board Proceedings 
dated in September 1974 that indicate incomplete paralysis of 
the right lower extremity and contracture of the right ankle, 
both preexisting service.  Such problems involved weakness 
and shortening of the right leg.  

Following an objective examination of the veteran, the VA 
examiner in January 2002 stated that, aside from local 
tenderness, the remainder of the veteran's right foot 
symptomatology was attributable to the veteran's nonservice-
connected condition and not to his recurrent right ankle 
sprains.  

Upon further evaluation in August 2005, the VA examiner 
commented that, in his opinion, the service-connected right 
ankle disability involved only the joint structure.  He 
further reported that such disability did not cause any 
weakness, excess fatigability or incoordination.  There was 
no pain visibly manifested on movement of the joint.  While 
there was muscle atrophy, such was attributed to the 
veteran's right footdrop, which was explicitly noted as being 
unrelated to service.  
The veteran did have functional impairment of the right 
ankle, but again this was not due to the service-connected 
disability.  It was clearly stated that there was no overlap 
between the manifestations of the veteran's service-connected 
recurrent right ankle sprains and his nonservice-connected 
acquired or congenital musculoskeletal disability of the 
right lower limb, manifested by foot drop.  It was also noted 
that there was no residual functional impairment from the 
service-connected condition.

For the foregoing reasons, a compensable evaluation for the 
veteran's service-connected recurrent right ankle sprains 
under Diagnostic Code 5271 is not for application here.  In 
so finding, the Board acknowledges the findings of functional 
impairment and notes that such impairment due to factors 
including pain, weakness, fatigability and incoordination 
must be considered under 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, 
because the competent evidence of record indicates that the 
existing functional impairment is not attributable to the 
service-connected disability, an increased rating cannot be 
achieved on the basis of DeLuca considerations.  

The Board has further contemplated whether any alternate 
Diagnostic Codes afford the veteran a compensable rating 
here.  In this regard, Diagnostic Codes 5270 (ankylosis of 
the ankle), 5272 (ankylosis of the subastragalar or tarsal 
joint) and 5273 (os calcis or astragalus) have been 
considered.  However, because the competent evidence 
indicates that there is no residual disability attributable 
to the veteran's service-connected recurrent right ankle 
sprains, a compensable evaluation under any of these sections 
is inappropriate.  

Finally, the Board notes that right ankle arthritis has been 
demonstrated by x-ray findings.  In this vein, the Board 
calls attention to 38 C.F.R. § 4.71a, DC 5003, which provides 
that degenerative or osteoarthritis, when established by X-
ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200, etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Despite the x-ray findings of arthritis, a 10 percent 
evaluation under Diagnostic Code 5003 is not permissible 
here.  Again, while the objective evidence does reveal some 
limitation of motion as well as functional impairment, this 
has been clearly attributed to a nonservice-connected 
disorder manifested by right foot drop.  As such, though the 
limitation of motion has been objectively confirmed, it is 
unrelated to arthritis.  As such, this Code section does not 
serve as a basis for an increased rating.  

In conclusion, the evidence of record shows that the 
veteran's disability picture is appropriately reflected by 
the noncompensable rating for recurrent right ankle sprains.  
There is no basis for a higher evaluation.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.
 



ORDER

A compensable evaluation for recurrent right ankle sprains is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


